   Case: 1:19-cv-00073-SJD-KLL Doc #: 1 Filed: 01/28/19 Page: 1 of 15 PAGEID #: 1




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

SUPERIOR CREDIT UNION, INC.                            Civil Action No. 1:19-cv-0073
39 Oak Street
Amelia, OH 45102

                   Plaintiff,                          COMPLAINT AND DEMAND FOR
                                                       JURY TRIAL
vs.

CUMIS INSURANCE SOCIETY, INC.
2000 Heritage Way
Waverly, IA 50677

                   Defendant.


             Now comes the Plaintiff, Superior Credit Union, by and through counsel, and for its

Complaint against Defendant, CUMIS Insurance Society, Inc., states as follows:

                           PARTIES, JURISDICTION AND VENUE

             1.    Plaintiff, Superior Credit Union, is an not for profit corporation incorporated

under the laws of the state of Ohio and is an Ohio state chartered credit union conducting

business in the state of Ohio. Plaintiff is the successor in interest by merger to the former

Classic Federal Credit Union (“Classic”) located in Amelia, Ohio.

             2.    Defendant, CUMIS Insurance Society, Inc. (“CUMIS”), is an Iowa corporation

that sells insurance policies, including fidelity bond coverage, with its principal place of

business located at 2000 Heritage Way, Waverly, IA 50677.

             3.    Defendant is authorized by the Ohio Department of Insurance to transact

property and casualty insurance business in the state of Ohio.




03361560-1
   Case: 1:19-cv-00073-SJD-KLL Doc #: 1 Filed: 01/28/19 Page: 2 of 15 PAGEID #: 2




             4.    Defendant conducted business within the state of Ohio when it entered into

an insurance contract with Classic, an Ohio credit union, and thus this Court has personal

jurisdiction over Defendant.

             5.    This Court has diversity jurisdiction over this dispute pursuant to 28 U.S.C.

§1332.

             6.    For purposes of diversity jurisdiction, Defendant is a citizen of the state of

Iowa as that is its state of incorporation and the location of its principal place of business.

             7.    For purposes of diversity jurisdiction, Plaintiff is a citizen of the state of Ohio

as that is its state if incorporation and its principal place of business is located at 4230 Elida

Road, Lima, Allen County, Ohio.

             8.     Plaintiff has been damaged in an amount exceeding $75,000, exclusive of

interest and costs.

                   STATEMENT OF FACTS COMMON TO ALL CLAIMS

             9.    Plaintiff realleges and incorporates by reference the preceding paragraphs as

if fully rewritten herein.

             10.   Defendant is an insurance company engaged in the sale of insurance products,

including, but not limited to, fidelity bond coverage policy for credit unions.

             11.   Ohio law contemplates that casualty insurance includes fidelity insurance.

See, Ohio Rev. Code Ann. §3937.01.

             12.   At all times relevant hereto, Defendant, for and in consideration of a valuable

premium paid by Plaintiff’s predecessor in interest, Classic, issued a fidelity bond coverage

policy agreement (the “Bond” or “insurance contract”) to Classic that insured Classic



03361560-1                                          2
   Case: 1:19-cv-00073-SJD-KLL Doc #: 1 Filed: 01/28/19 Page: 3 of 15 PAGEID #: 3




against losses caused by, inter alia, an employee’s Failure to Faithfully Perform His/Her

Trust.

             13.   In its Bond, Defendant provided Classic with a contractual definition of

“Failure to Faithfully Perform His/Her Trust” (a coverage also commonly known as “lack of

faithful performance”) which is defined in the Bond as "acting in conscious disregard of

your established and enforced share or deposit policies or that portion of your established

and enforced lending policy which sets out the parameters which must be met in order for a

'loan' to be approved."

             14.   Defendant’s Bond provided coverage to Classic for losses arising out of the

lack of faithful performance of its employees in the maximum amount of $1,500,000, less a

$5,000 deductible.

             15.   In late 2013, Classic vetted and implemented a lending program whereby a

borrower with limited credit, no credit, or derogatory credit could qualify for a loan for the

purchase of a used vehicle conditioned upon the vehicle having a Global Positioning

Satellite ("GPS") device mounted onto the engine block (the "GPS Program").

             16.   The GPS device mounted on the vehicle securing a loan under the GPS

Program would alert a borrower after a required loan payment was not timely made.

Subsequently, if a delinquent loan was not brought current, the GPS device could render a

vehicle inoperable until a borrower's overdue loan payment was made.

             17.   Prior to the implementation of the GPS Program, the credit union enacted

specific lending policies designed to protect the credit union by mitigating risk associated

with GPS Program loans (together as the "GPS Program Lending Policy").



03361560-1                                       3
   Case: 1:19-cv-00073-SJD-KLL Doc #: 1 Filed: 01/28/19 Page: 4 of 15 PAGEID #: 4




             18.   At all times relevant hereto, all loans originated under the GPS Program were

only to be approved in compliance with the credit union’s established and enforced GPS

Program Lending Policy.

             19.   At all times relevant hereto, Classic's former employees, Jason Radachi

("Radachi") and Kyle Norsworthy ("Norsworthy") (collectively referred to as the “Claim

Principals”), were duly authorized Loan Officers who had the authority to approve loans in

accordance with Classic's established and enforced lending policies.

             20.   At all times relevant hereto and while Defendant’s Bond was in effect, Radachi

and Norsworthy failed to faithfully perform their duties when they approved loans to

borrowers in violation of the credit union’s established and enforced GPS Program Lending

Policy.

             21.   As a result of the Claim Principals’ conscious disregard of the credit union’s

established and enforced GPS Program Lending Policy, Plaintiff sustained monetary

damages in excess of $650,000.

             22.   Plaintiff’s predecessor Classic filed its fidelity bond claim with Defendant on

December 21, 2017, by submission of a Proof of Loss as required by Defendant.

             23.   Classic's Proof of Loss sought fidelity insurance coverage for 127 GPS Program

loans approved by the Claim Principals in conscious disregard of the credit union’s

established and enforced GPS Program Lending Policy which caused Classic a loss of

$720,490.53, plus $25,000 in audit expense coverage available under the Bond.

             24.   Classic filed its fidelity bond claim in compliance with all conditions of

Defendant’s Bond.



03361560-1                                        4
   Case: 1:19-cv-00073-SJD-KLL Doc #: 1 Filed: 01/28/19 Page: 5 of 15 PAGEID #: 5




             25.   During its claim investigation, over the course of three days, from February

26, 2018 through February 28, 2018, Defendant’s retained counsel interviewed five

members of Classic's Board of Directors (including Classic's Chairperson and Vice-

Chairperson), Classic's Supervisory Committee Chairperson, four Classic employees

(including two loan officers who also approved GPS Program loans) and Classic's interim

CEO/Manager.

             26.   During the interviews conducted by Defendant's counsel, each member of

Classic's Board of Directors independently confirmed that they had no knowledge that a

potential loss insured by the fidelity bond with CUMIS had incurred until facts relating to a

potential loss were first discussed at a Board Meeting on or about February 3, 2017.

             27.   Defendant's retained counsel also interviewed two Classic Loan Officers who

are not named as Claim Principals in the Proof of Loss. During the interviews, each Loan

Officer independently confirmed that: (1) they were given copies of Classic’s GPS Program

Lending Policy; (2) copies of Classic's lending policies (including the GPS Program Lending

Policy) were available on Classic's shared computer drive; and (3) they were aware of the

parameters of the GPS Program Lending Policy.

             28.   On April 13, 2018, Classic filed its Supplemental Proof of Loss seeking an

additional $40,258.76 in fidelity insurance coverage for 15 non-GPS Program loans

approved by the Claim Principals to GPS Program borrowers in violation of Classic's

lending policies.

             29.   On May 21, 2018, following its investigation, Defendant offered payment in

the amount of $214,012.11 to reimburse Classic for its covered losses. The $214,012.11



03361560-1                                       5
   Case: 1:19-cv-00073-SJD-KLL Doc #: 1 Filed: 01/28/19 Page: 6 of 15 PAGEID #: 6




owed by Defendant to Classic was for 32 GPS Program loan losses and 15 non-GPS Program

loan losses (a total of 47 loans) underwritten by the Claim Principals in violation of the GPS

Program Lending Policy and covered under the lack of faithful performance provision of the

CUMIS Bond.

             30.   By letter dated June 21, 2018, Plaintiff requested an explanation for why

Defendant decided only 32 GPS Program loans were covered under the lack of faithful

performance provision of the CUMIS Bond when many other GPS Program loans approved

by the Claim Principals and submitted to Defendant contained the exact same, or worse,

GPS Program underwriting violations.

             31.   On July 25, 2018, Defendant acknowledged that an enhanced offer in the

amount of $262,542.32 was owed to Plaintiff after it determined that six additional GPS

Program loan losses were covered under the lack of faithful performance provision of the

CUMIS Bond.

             32.   Defendant informed Plaintiff that its $262,542.32 offer, based upon the

payment of losses for 53 loans (38 GPS Program loans and 15 non-GPS Program loans)

would expire after 24 hours, if not accepted.

             33.   On July 25, 2018 and July 26, 2018, Plaintiff twice requested Defendant to

identify the six additional GPS Program loans which Defendant had acknowledged

represented covered losses. Defendant declined to identify the additional six GPS Program

loans to Plaintiff.

             34.   By letter dated September 11, 2018, Plaintiff again requested an explanation

for why only 53 loans were covered under the lack of faithful performance provision of the



03361560-1                                       6
   Case: 1:19-cv-00073-SJD-KLL Doc #: 1 Filed: 01/28/19 Page: 7 of 15 PAGEID #: 7




CUMIS Bond when many other loans approved by the Claim Principals and submitted to

Defendant contained the exact same, or worse, GPS Program underwriting violations.

Defendant refused and still refuses to explain how the non-covered loan loss items of claim

differed from the covered loan loss items of claim.

             35.   On September 24, 2018, Defendant requested that Plaintiff postpone filing a

threatened lawsuit until after October 31, 2018, so that Defendant could calculate the

deduction of realized income for the GPS Program loans which comprised Defendant's July

25th coverage offer of $262,542.32. Defendant's extension request was granted by Plaintiff.

             36.   On October 4, 2018, Defendant acknowledged that a $264,691.97 payment

was owed to Plaintiff for losses covered under the lack of faithful performance provision of

the CUMIS Bond. Despite being requested to do so repeatedly since July 25, 2018, at this

time, Defendant finally transmitted to Plaintiff the list of all 53 loans it deemed payable

under its lack of faithful performance coverage.

             37.   On December 18, 2018, despite previously requesting an extension to

calculate the deduction of realized income and agreeing to pay a part of Classic's insurance

claim based on coverage applying to an identified group of loans submitted with its

insured's fidelity claim, Defendant wrote a letter to Plaintiff stating that, "...the extent of the

credit union's losses is immaterial". In its letter, Defendant also informed its insured that,

"...it is not productive to draw similarities between the loans I cited previously and other

loans that the credit union claims are similar to them in an effort to persuade us to increase

our offer."




03361560-1                                       7
   Case: 1:19-cv-00073-SJD-KLL Doc #: 1 Filed: 01/28/19 Page: 8 of 15 PAGEID #: 8




             38.   Pursuant to the CUMIS Bond, Plaintiff has demanded that Defendant pay

Plaintiff for its losses caused by the Claim Principals as submitted in its Proof of Loss.

Defendant has refused to issue payment for all covered losses it has already acknowledged

were covered under the lack of faithful performance provision of the CUMIS Bond and has

been unable to offer its insured any explanation for its coverage decisions, despite Plaintiff's

repeated requests that Defendant do so.

                             COUNT I – BREACH OF CONTRACT

             39.   Plaintiff realleges and incorporates by reference the preceding paragraphs as

if fully rewritten herein.

             40.   Defendant entered into an insurance contract with Classic to insure it against

losses caused by Classic’s employees’ failure to faithfully perform his/her trust. A true and

accurate copy of the declaration pages of the insurance contract is attached as Exhibit 1 and

is incorporated by reference.

             41.   Classic paid insurance premiums to Defendant to insure Plaintiff against

covered losses.

             42.   Plaintiff and its predecessor Classic have made numerous demands upon

Defendant for payment of its fidelity bond claim, which the Defendant has repeatedly and

wrongfully refused to honor.

             43.   At all times Defendant was obligated to refrain from taking any action which

would deprive Plaintiff of the benefits of the insurance contract or to cause undue hardship

or harm to Plaintiff.

             44.   Defendant has refused and continues to refuse to pay a reasonable amount to

Plaintiff to compensate it for its covered losses.
03361560-1                                        8
   Case: 1:19-cv-00073-SJD-KLL Doc #: 1 Filed: 01/28/19 Page: 9 of 15 PAGEID #: 9




             45.   The conduct of Defendant constitutes a breach of contract which has caused

Plaintiff to sustain a loss in an amount to be determined from the evidence at trial, but in

excess of $75,000, exclusive of interest and costs.

                                    COUNT II – BAD FAITH

             46.   Plaintiff realleges and incorporates by reference the preceding paragraphs as

if fully rewritten herein.

             47.   As a result of issuing its Bond, Defendant owed both Plaintiff and Plaintiff’s

predecessor a duty to act with utmost good faith in all aspects of its relationship with

Plaintiff, including a fair and unbiased consideration of Plaintiff’s fidelity bond claim.

             48.   As a result of issuing its Bond, Defendant owed both Plaintiff and Plaintiff's

predecessor a duty to act in good faith and fair dealing in all aspects of its relationship with

Plaintiff, including but not limited to, a fair and unbiased consideration of Plaintiff's fidelity

bond claim.

             49.   Defendant has breached its duties of good faith and fair dealing owed to

Plaintiff under the Bond by committing the following acts and/or omissions, inter alia:

             (a)   Defendant has failed to carefully consider Plaintiff's insurance
                   claim. Defendant agreed to pay Plaintiff's insurance claim
                   based on a reimbursement for 53 loans, yet Defendant cannot
                   and/or will not inform Plaintiff why several identical and/or
                   similar GPS Program loans submitted with Classic's claim are
                   excluded from coverage.

             (b)   Defendant has offered unexplained, inconsistent and
                   misleading conclusions in its claim analysis, which solely
                   benefit Defendant to the detriment of its insured. For example,
                   Defendant agreed to cover loan losses where the sole GPS
                   Program's Lending Policy violation was the Claim Principals'
                   failure to obtain a required down payment.              Despite
                   Defendant’s coverage determination as listed above, 77 other
                   loans which contain the exact same down payment violation

03361560-1                                        9
 Case: 1:19-cv-00073-SJD-KLL Doc #: 1 Filed: 01/28/19 Page: 10 of 15 PAGEID #: 10




                   have been refused for coverage by Defendant without any
                   explanation. Despite Plaintiff's repeated requests to do so,
                   Defendant has failed to provide any explanation for its
                   inconsistent and irrational analysis, other than its
                   misrepresentation that "the extent of the credit union's losses is
                   immaterial".

             (c)   Defendant has repeatedly placed its interest ahead of those of
                   its insured by, inter alia, failing to consider or acknowledge
                   facts favorable to its insured, to the benefit of itself. For
                   example, Defendant has failed to acknowledge or consider the
                   fact that nearly $30,000 in commissions was earned by Claim
                   Principals in connection with their approval of GPS Program
                   loans or that Claim Principal Norsworthy manipulated and
                   inflated the alleged value of vehicles securing GPS Program
                   loans by assigning California, and not Ohio, NADA vehicle
                   valuations to the vehicles in an attempt to inflate the amount
                   loaned on the vehicles.


             A.    CUMIS has Created an Inaccurate Date of Discovery for its own
                   Benefit

             50.   Defendant’s failure to abide by the terms of the Bond, and the duties imposed

on Defendant as an insurer issuing policies in the state of Ohio, have occurred as a result of

Defendant’s intentional, malicious and extreme conduct, including an utter indifference to

issuing payment that it admits it owes to Plaintiff and by its repeated actions of placing its

interests ahead of its insured.

             51.   Despite being told by each former Board of Director that the Board first

discovered the Claim Principals’ misconduct in February 2017, Defendant created an

inaccurate date of discovery, claiming that the Board actually discovered the Claim

Principals’ misconduct on March 16, 2016.

             52.   The fact that Defendant created an inaccurate date of discovery to

disadvantage its insured is demonstrated by Defendant’s coverage determination letter


03361560-1                                        10
 Case: 1:19-cv-00073-SJD-KLL Doc #: 1 Filed: 01/28/19 Page: 11 of 15 PAGEID #: 11




dated May 21, 2016. In the letter, Defendant informed its insured that its covered losses at

that time totaled $214,012.11, as calculated in the table below:

                                    Description                          Amount

                   32 Program loans issued prior to March 16, 2016,
                   with egregious underwriting issues                    $153,753.35
                   15 loans to Program borrowers that hadn’t made
                   the required 12 consecutive monthly payments          $40,258.76
                   Audit expenses                                          $25,000
                   Employee Dishonesty deductible                         ($5,000)
                                              Total Settlement         $214,012.11


             53.    By asserting an inaccurate "early" discovery date of March 16, 2016,

Defendant attempted to prevent coverage from approximately $293,000 in losses its

insured incurred on 43 GPS Program loans approved after that date. However, Defendant

immediately undercut its alleged good faith “early” discovery date by confirming coverage

for several non-GPS Program loans approved after March 16, 2016.

             54.    After Defendant adopted its inaccurate "early" discovery date and informed its

insured of the same, Classic provided Defendant with affidavits from members of its Board

of Directors. Through the sworn testimony of each Board member, Defendant was again

informed that the Board first learned of the misconduct of the Claim Principals in February,

2017.

             55.    Defendant disregarded and dismissed the contents of the affidavits and

continues to assert that its false “early” discovery date of March 16, 2016 is accurate, despite

continuing to confirm coverage for several loans approved after March 16, 2016.




03361560-1                                        11
 Case: 1:19-cv-00073-SJD-KLL Doc #: 1 Filed: 01/28/19 Page: 12 of 15 PAGEID #: 12




             B.    Defendant Sought to Leverage the Pending Insurance Claim

             56.   During the pendency of its insured’s claim investigation, Defendant contacted

Plaintiff on September 24, 2018 and October 2, 2018 in an attempt to schedule a meeting

for the purpose of selling insurance and investment products offered by Defendant to

Plaintiff, a true and accurate copy of which is attached as Exhibit 2 and incorporated by

reference.

             57.   Plaintiff, through its Chief Executive Officer Phil Buell, informed Defendant

that it would not meet and that Defendant’s “reputation with our staff and Board is not

good.”

             58.   Thereafter, Defendant authored a letter dated November 26, 2018, wherein

Defendant disavowed its earlier coverage determination that coverage existed for 53 GPS

Program loans by claiming that, “We have yet to find the coverage requirements satisfied

for the Faithful Performance Coverage or the Employee Director Dishonesty Coverage.”

             59.   In its November 26, 2018 letter, Defendant also informed its insured that, “a

risky lending decision in and of itself is not a covered loss under the Bond—particularly in a

known, high-risk GPS Program such as that undertaken by Classic.”

             60.   Defendant wrote this despite its knowledge that: (1) nowhere in its Bond are

an insured’s loan losses excluded from coverage by virtue of Defendant’s self-

characterization of loans as “risky” or “high risk”; and (2) its insured submitted a claim

seeking coverage for loan losses occurring as a result of specific lending policy violations

and not as a result of CUMIS’ vague description of “risky lending decisions”.




03361560-1                                       12
 Case: 1:19-cv-00073-SJD-KLL Doc #: 1 Filed: 01/28/19 Page: 13 of 15 PAGEID #: 13




             C.    Defendant's Conduct has Violated Ohio Insurance Law

             61.   In violation of Ohio law, Defendant has failed to promptly settle loan loss

items of claim under its policy where liability has become reasonably clear in order to

influence settlements of other loan loss items of claim.

             62.   Defendant has failed to affirm or deny coverage within a reasonable period of

time.

             63.   Defendant has failed to attempt, in good faith, to effectuate prompt, fair and

equitable settlement of claims after which liability has become reasonably clear.

             64.   Defendant has failed to act reasonably and promptly upon communications

with respect to claims arising under the Bond.

             65.   Defendant has delayed the payment of claims by requiring the insured to

submit irrelevant and duplicative information and by requesting re-interviews of credit

union volunteers for no purpose other than to harass and bargain for an unfair settlement.

             66.   Defendant's refusal to timely pay its insured's claim is not predicated upon

any reasonable justification.

             67.   Defendant's refusal to timely pay its insured's claim has been done in an

arbitrary and capricious manner.

             68.   Defendant's conduct toward its insured has been focused on demonstrating its

insured's fault rather than acknowledging facts which confirm coverage for its insured's

payable claim.

             69.   The conduct of Defendant constitutes an intentional and malicious breach of

good faith.



03361560-1                                       13
 Case: 1:19-cv-00073-SJD-KLL Doc #: 1 Filed: 01/28/19 Page: 14 of 15 PAGEID #: 14




             70.   As a result of Defendant’s engagement in unfair practices, the Plaintiff is

lawfully entitled to damages allowed by law.

                         COUNT III – DECLARATORY JUDGMENT

             71.   Plaintiff realleges and incorporates by reference the preceding paragraphs as

if fully rewritten herein.

             72.   Declaratory relief is sought from this Court pursuant to the Ohio Declaratory

Judgment Act, Ohio Rev. Code Ann. §2721.04, regarding Defendant's breach of contractual

duties to Plaintiff.

             73.   Declaratory relief from this Court will resolve these controversies and limit

the uncertainties created by the Defendant's failure to timely issue reasonable payment for

Plaintiff's covered lack of faithful performance claim under the Bond.

             WHEREFORE, Plaintiff demands judgment against Defendant as follows:

             A.    For compensatory damages in an amount to be determined at trial but no less

than $650,000;

             B.    For pre-judgment and post-judgment interest;

             C.    For an award of punitive damages to punish and deter future conduct in an

amount not to exceed the limits of due process;

             D.    For Plaintiff’s reasonable attorney fees incurred herein;

             E.    For the costs of this action;

             F.    For a declaratory judgment; and

             G.    For such other relief, both legal and equitable, as may be appropriate.




03361560-1                                         14
 Case: 1:19-cv-00073-SJD-KLL Doc #: 1 Filed: 01/28/19 Page: 15 of 15 PAGEID #: 15




                                                 Respectfully submitted,


                                                 /s/ Michael A. Galasso
                                                 Michael A. Galasso (0072470)
                                                 Robbins, Kelly, Patterson & Tucker
                                                 7 West Seventh Street, Suite 1400
                                                 Cincinnati, Ohio 45202-2417
                                                 (513) 721-3330 | (513) 721-5001 fax
                                                 mgalasso@rkpt.com
                                                 Attorney for Plaintiff


                                       JURY DEMAND

             Plaintiff demands trial by jury on all issues so triable.

                                                 /s/ Michael A. Galasso
                                                 Michael A. Galasso




03361560-1                                  15
